*694MEMORANDUM **
George Harris appeals pro se the district court’s summary judgment dismissing his action alleging that his union, Air Transport District 143, International Association of Machinists & Aerospace Workers (“Union”), failed to meet its duty of fair representation by handling his grievance against Northwest Airlines in a perfunctory fashion. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Stevens v. Moore Bus. Forms, Inc., 18 F.3d 1443, 1446 (9th Cir.1994), we affirm.
The district court did not err in granting summary judgment because Harris failed to raise a triable issue of fact as to whether the Union’s conduct toward him was arbitrary, discriminatory, or in bad faith. See id. at 1447. “A union’s conduct may not be deemed arbitrary ‘simply because of an error in evaluating the merits of a grievance, in interpreting particular provisions of a collective bargaining agreement, or in presenting the grievance at an arbitration hearing.’ ” Id. at 1447-48 (quoting Peterson v. Kennedy, 771 F.2d 1244, 1254 (9th Cir.1985)). At most, Harris raised a triable issue of fact as to whether the Union’s conduct was negligent, and negligence does not rise to the level of a breach of the Union’s duty. See Peters v. Burlington N. R.R. Co., 931 F.2d 534, 538 (9th Cir.1990).
Harris’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.